^      LAW OFFICE OF                                              4606 FM i960 West
           •J RANDALLS.                                                      Suite 101
                                                                             Houston, Texas 77069
                  PERRIER
                                                                             281.440.8066
                                                                             FAX 832.201.7920
                                                                             randall@perrierlaw.com



March 3, 2015
                                                                                            F'Uo
Christopher A. Prine
Clerk of the Court
First Court of Appeals                                                                           20/5
301 Fannin Street                                                                  CH"/srqPH|
                                                                                                    INB
Houston, TX 77002-2066

To Whom it May Concern:

         Enclosed is $1.00 for a CD-rom of the clerk's record in the case:
Case No. 01-14-000928-CV

Style: Douglas Moran, Royal Bodkin LLC and Woolworth Interest LLC v. Richard Williamson d/b/a
Williamson Realty Jerry J Galvan

         Please contact duf office with any questions or concerns.

                                               Respectfully,

                                               Tilly Kamin
                                               Assistant to Randall S. Perrier




00106199.DOCX.1
LAW'            ___                                              Q XQ3 3302.°3"'.:::;°!~!rV .-:
                                tiinm
                                        i'!t»Wt''wl'M.'
4606 FM 1960 RD WSTIToY
HOUSTON, TX 77069
                                              [FIRST
                                              '
                                                     COURT OfXpPEALq]s
                                                   HOUSTON, TE*AS
                                                   MAR-9 2015
             lll,Ml'lMl|l||MNIlll-'»'»||l|l|iii.#Up!fSJ5
                                                                                                     $0,480
             Christopher A. Prine                                                                 US POSTAGE
             Clerk of the Court                                                                   FIRST-CLASS
                                                                                                  FROM 77069
             First Court of Appeals                                                               MAR 05 2015
             301 Fannin Street                              CO
                                                            CO
             Houston TX 77002-2066 ^                       ' 8
                                                          ! TO
                                        NQJ-SrtOH N